Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the amendment dated 07 October 2021, the following occurred: Claims 1, 11, 13, 23, and 24 have been amended; Claim 25 has been cancelled; Claims 26-28 are new.
Claims 1-5, 7, 9-13, 15-18, 20-24, and 26-28 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 61/702,073 dated 17 September 2012 and U.S. Provisional Patent Application No. 61/739,514 dated 19 December 2012.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 
15 November 2021
29 November 2021
28 February 2022
15 June 2022
is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Objections
Claim 1 recites “transmitting to the head-mountable stereoscopic viewing device...such that the pre-surgical images data remains stationary overlaid on the patient in the anatomically correct location as the head of the wearer head-mountable device moves.” The Examiner believes the limitation should read: transmitting to the head-mountable stereoscopic viewing device...such that the pre-surgical images data remains stationary overlaid on the patient in the anatomically correct location as the head of the wearer of the head-mountable device moves. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-13, 15-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7, 11, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method or system for providing surgery-related data.
The limitations of (Claims 1 and 11; Claim 1 being representative) receiving surgical data of a patient obtained from a source of surgical data, the surgical data comprising pre-surgical images of a patient; receiving a selection by a selector of an aspect of the surgical data; transmitting to the selector the pre-surgical images always overlaid on the patient in an anatomically correct location such that the pre-surgical images data remain stationary overlaid on the patient in the anatomically correct location as a viewer moves; adjusting the overlay of the pre-surgical images in real time with the movement of the viewer so as to facilitate the pre-surgical images data remaining stationary overlaid on the patient in the anatomically correct location; generating an alert; and transmitting an instruction to output the alert
The limitations of (Claim 7) receiving an instruction by a selector to select an aspect of surgical data of a patient obtained from a source of surgical data; outputting the selected aspect of surgical data; receiving an alert that additional surgical data is available for access, the additional surgical data comprises at least one of a recommended trajectory for spinal implantation, dimensions of spinal anatomy, a distance from one pedicle to an adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; outputting the alert receiving a second instruction to select the additional surgical data available for access; and outputting the additional surgical data
, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a surgical planning, support, and management system having a processor (Claims 1), a head-mountable device (Claim 7), or a control system having a processor, memory, and instructions (Claim 11), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the surgical planning, support, and management system having a processor (Claims 1), the head-mountable device (Claim 7), or the control system having a processor, memory, and instructions (Claim 11), the claims encompasses collecting, processing and outputting surgical data in the manner described in the abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) of a surgical planning, support, and management system having a processor (Claims 1), a head-mountable device (Claim 7), or a control system having a processor, memory, and instructions (Claim 11) that implement the identified abstract ideas. The surgical planning, support, and management system having a processor (Claim 1) or control system having a processor, memory, and instructions (Claim 11) are not described by the applicant (see, e.g., Spec. Para. 00112) and is recited at a high-level of generality (i.e., a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The head-mountable device (Claim 7) is not structurally described by the Applicant (see Spec. Para. 00246) and merely generally links the claimed invention to a particular technological environment or field of use. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 1 and 11 further recites the two additional elements of (A) a head-mountable stereoscopic viewing device having a display and (B) a communication network. Regarding (A), this additional element is recited at a high level of generality (i.e., as a general location from which data is received and to which data transmitted) and amounts to the mere transmission and receipt of data, which is a form of extra-solution activity. Regarding (B), this additional element is recited at a high level of generality (i.e., as a means over which data is transmitted) and merely generally links the abstract idea to a particular technological environment. Claim 7 does not recite any other additional elements. This additional element is recited at a high level of generality (i.e., as a general location from which data is received and to which data transmitted) and merely applies the abstract idea (“apply it”). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a surgical planning, support, and management system having a processor (Claim 1) or a control system having a processor, memory, and instructions (Claim 11) perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a head-mountable device (Claim 7) that performs the abstract idea merely serves to generally links the claimed invention to a particular technological environment or field of use. Further, a head-mountable device is a well-understood, routine, and conventional element as indicated by the prior art of record (see Lemelson at Fig. 1, Para. 0035; Schoolman at Fig. 1, Abstract; Heldreth at Para. 0014; Farr at Para. 0030; Gove at Abstract, Fig. 3, 4).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (A) a head-mountable device having a display and (B) a communication network were extra-solution activity or to generally link the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. Regarding (A), the prior art of record indicates that a head-mountable device is well-understood, routine, conventional (see U.S. Pre-Grant Patent Publication No. 2006/0079752 to Anderl et al. at Para. 0002, 0049, etc.; see U.S. Pre-Grant Patent Publication No. 2007/0015999 to Heldreth at Abstract, Para. 0014; see Advanced Medical Displays: A Literature Review of Augmented Reality to Sielhorst et al. (cited by Applicant) at Pg. 435, etc.). Further regarding (A) and (B), MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-5, 9-10, 12, 13, 15-18, and 20-22 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 9, 12 merely describe(s) the alert. Claim(s) 3, 13, 15, 16 merely describe(s) the type of surgical data and/or includes additional elements (analyzed below). Claim(s) 4, 5, 17, 18 merely describe(s) performing additional data manipulation processes and includes additional elements (analyzed below). Claim(s) 20, 21, 22 merely describe(s) the receipt and transmission of additional data and/or the alert. 
Claims 3, 10, 13, and 15 include either the additional elements analyzed above (and reiterated here) or one or more the additional elements of (D) a camera and/or a surgical instrument and/or (E) a stereoscopic viewing device, and/or (F) the processor causing the move so as to position the patient in a lateral approach alignment. Additional elements (D) and (E) are locations from which data is received and thus represent extra-solution data gathering activities that are insufficient to provide a practical application. These additional elements are also insufficient to provide significantly more because they are well-understood, routine, conventional as indicated by the prior art of record (U.S. Pre-Grant Patent Publication No. 2007/0136218 to Bauer et al. at Fig. 14, Para. 0051, 0168; U.S. Pre-Grant Patent Publication No. 2006/0119621 to Krier at Para. 0015, 0030, 0031; U.S. Pre-Grant Patent Publication No. 2007/0015999 to Heldreth et al. at Para. 0025; U.S. Pre-Grant Patent Publication No. 2010/0079356 to Hoellwarth at Para. 0047, 0049, 0050, 0053; U.S. Pre-Grant Patent Publication No. 2010/0013910 to Farr at Para. 0030, 0038). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3, 4, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Gove (U.S. Patent No. 5,491,510).

REGARDING CLAIM 1
Lemelson teaches the claimed surgical method, comprising:
receiving, by a processor of a surgical planning, support, and management system, surgical data of a patient obtained from a source of surgical data, [Fig. 2, Para. 0035, 0036 teaches a head mounted display that receives patient data from a patient database of a command computer processor (a processor of a surgical planning, support, and management system).] the processor being in communication with a head-mountable stereoscopic viewing device via a communication network, [Para. 0035, 0064, 0067 teaches that the command computer communicates with the head mounted display via a communication network. Para. 0046 incorporates by reference Schoolman which teaches at Abstract, etc. a head mounted device (the head mounted display of Lemelson) that displays images in a stereoscopic manner to the surgeon.] and the surgical data comprising pre-surgical images of the patient; [Para. 0068, 0071 teaches display of patient data in the form of prior patient images (interpreted as pre-surgical images of the patient).]
receiving, by the processor from the head-mountable stereoscopic viewing device, via the communication network, a selection by a wearer of the head-mountable device of an aspect of the surgical data; [Para. 0068 teaches that “the surgeon can operate the HUD system as an interface to obtain from computer 36 (or from additional remote or local computers not shown) reference or other patient data.” Para. 0071 teaches that the patient data includes prior medical images of the patient.]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes a display of the head-mountable stereoscopic viewing device to [...] display the pre-surgical images data overlaid on the patient in an anatomically correct location on the patient [...]; [Para. 0064, 0068, 0071 teaches that the computer sends the requested data to the head mounted display, which displays the data. Para. 0071 teaches that the data may be prior medical images. Fig. 6C, Para. 0062 teaches that the data is displayed in a translucent mode on the correct portion of the patient’s body such that the surgeon can view both the patient and the displayed data (interpreted as overlaid images). See also Para. 0077 describing past images.] 
[...];
generating, by the processor, an alert; and [Para. 0090 teaches display of warning indicators (an alert), thus they are generated.]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable device to display the alert. [Para. 0090 teaches display of warning indicators (an alert).]
In the event that the teaching of Lemelson does not explicitly teach that the functionality of the system is performed via the command computer (i.e., by the processor), it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the functionality of Lemelson with the command computer having a processor of Lemelson since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the command computer having a processor of Lemelson as the location that performs the various functionality of Lemelson (see citations, supra). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Lemelson may not explicitly teach
always display
such that the pre-surgical images data remains stationary overlaid on the patient in the anatomically correct location as the head of the wearer head-mountable device moves;
adjusting, by the processor, the overlay of the pre-surgical images in real time with the movement of the head of the wearer head-mountable device so as to facilitate the pre-surgical images data remaining stationary overlaid on the patient in the anatomically correct location;
Gove at Col. 2, Lns. 22-30, Col. 3, Lns. 1-4, 58-60, Col. 4, Lns. 34-40 teaches that it was known in the art of computer assisted surgery, at the time of the invention, to use goggles to project an image of a patient onto a patient and to allow for the surgeon to change position while maintaining the image on the patient 
always display [Gove at Col. 2, Lns. 22-30, Col. 3, Lns. 1-4 teaches that patient images from an image source (interpreted as the prior medical images of Lemelson) are projected onto the patient as the surgeon moves about during surgery (i.e., are always displayed). Col. 3, Ln.s 58-60 teaches that the display is in the form of goggles (the HUD of Lemelson).]
such that the pre-surgical images data remains stationary overlaid on the patient in the anatomically correct location as the head of the wearer head-mountable device moves; [Gove at Col. 4, Lns. 34-40 teaches that the images are projected onto the patient and that, as the surgeon moves, the image remains stationary on the patient.]
adjusting, by the processor, the overlay of the pre-surgical images in real time with the movement of the head of the wearer head-mountable device so as to facilitate the pre-surgical images data remaining stationary overlaid on the patient in the anatomically correct location; [Gove at Col. 4, Lns. 34-40 teaches that, as the surgeon moves, the image perspective changes in unison (i.e., in real time) with the movement (interpreted as adjusting).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson to use goggles to project an image of a patient onto a patient and to allow for the surgeon to change position while maintaining the image on the patient as taught by Gove, with the motivation of reducing the difficulty in correlating a patient with their image data (see Gove at Col. 2, Lns. 16-21) which improves patient care.

REGARDING CLAIM 3
Lemelson/Gove teaches the claimed surgical method of Claim 1. Lemelson/Gove further teaches
wherein the surgical data also comprises at least one of surgical image data captured by a camera provided on the head-mountable device, surgical parameter data collected from a surgical instrument, and patient data collected from a source of patient data. [Lemelson at Para. 0068, 0071 teaches that reference or other patient data is displayed on the HUD device (patient data collected from a source of patient data). Lemelson at Fig. 3, Para. 0069 teaches that patient history data is accessed from an electronic database. Lemelson at Para. 0084 teaches that a plethora of other patient data may be displayed (also patient data collected from a source of patient data). See also, Lemelson at Fig. 6B.]

REGARDING CLAIM 4
Lemelson/Gove teaches the claimed surgical method of Claim 1. Lemelson/Gove further teaches
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display an action item; [Lemelson at Para. 0065 teaches that icons for selection are sent to the head mounted display (one of which is interpreted as an action item, there being no description of what an action item must or must not entail).]
receiving, by the processor from the head-mountable stereoscopic viewing device, via the communication network, a response to the action item; and [Lemelson at Para. 0065 teaches that an icon is selected (a response).]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display the response to the action item. [Lemelson at Para. 0065 teaches that the selection causes associated data (the response) to be displayed.]

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 1, respectively, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	The command computer of Lemelson is interpreted to include a processor, memory, and instructions as would be understood by a person having skill in the art.

REGARDING CLAIM 13
Lemelson/Gove teaches the claimed surgical method of Claim 11. LemelsonGove further teaches
wherein the surgical data also comprises surgical image data captured by a camera provided on the head-mountable stereoscopic device. [Lemelson at Para. 0061, 0068 teaches that the HUD includes a camera that is used to collect patient images and display them on the HUD.]

REGARDING CLAIM(S) 16-17
Claim(s) 16-17 is/are analogous to Claim(s) 3-4, respectively, thus Claim(s) 16-17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3-4.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Gove (U.S. Patent No. 5,491,510) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011).

REGARDING CLAIM 2
Lemelson/Gove teaches the claimed surgical method of Claim 1. Lemelson/Gove further teaches
wherein the alert comprises a notification [...] by the head-mountable stereoscopic viewing device. [Lemelson at Para. 0090 teaches display of warning indicators (an alert) on the head mounted display.]
Lemelson/Gove may not explicitly teach
that additional surgical data is available for access
Higgins at Fig. 9, Para. 0105, 0106 teaches that it was known in the art of computerized healthcare, at the time of the invention, to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert
that additional surgical data is available for access [Higgins at Fig. 9, Para. 0105, 0106 teach an alert that indicates that additional information (the warning of Lemelson) in the form of physiological data may be selected for display from the alert.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 2, respectively, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Gove (U.S. Patent No. 5,491,510) in view of Anderl et al. (U.S. Pre-Grant Patent Publication No. 2006/0079752).

REGARDING CLAIM 5
Lemelson/Gove teaches the claimed surgical method of Claim 1. Lemelson/Gove may not explicitly teach
transforming, by the processor, an aspect of the surgical data of a patient obtained from a source of surgical data to generate transformed surgical data; and 
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display the transformed surgical data; 
wherein 
the aspect of the surgical data comprises surgical video data of a patient, 
the transforming comprises generating a layered surgical image comprising an additional aspect of the surgical data superimposed on the surgical video data, and 
the additional aspect of the surgical data comprises one or more of fluorescent image data and an image of an anatomical structure of the patient. 
Anderl at Fig. 1A, 3A, Para. 0004, 0046, 0049, 0050, 0066, 0071 teaches that it was known in the art of computerized healthcare, at the time of the invention, to merge/fuse patient data, send the data to a HMD, and have the HMD display the data
transforming, by the processor, an aspect of the surgical data of a patient obtained from a source of surgical data to generate transformed surgical data; and [Anderl at Para. 0046 teaches that HIS, RIS, PACS, etc. data is merged/fused (interpreted as transforming) by the OP central computer (the command computer of Lemelson). Para. 0049 teaches that the data is video images (an aspect of the surgical data). Para. 0049 also teaches that another form of the data is current images from various modalities.]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display the transformed surgical data; [Anderl at Para. 0049, 0050 teaches that patient data is displayed on the HMD (the stereoscopic head mounted display of Lemelson). Anderl at Fig. 3A, Para 0071 teaches that the HMD displays this data meaning that it was transmitted to the HMD.] 
wherein 
the aspect of the surgical data comprises surgical video data of a patient, [Anderl at Para. 0004, 0049, 0066 teaches that the data is video images (surgical video data of a patient).]
the transforming comprises generating a layered surgical image comprising an additional aspect of the surgical data superimposed on the surgical video data, and [Anderl at Para. 0071 teaches that the merged/fused data is displayed in an overlapping fashion (interpreted as superimposed).]
the additional aspect of the surgical data comprises one or more of fluorescent image data [Anderl at Para. 0049 teaches that the image data is from a C-arm data (fluorescent image data).] and an image of an anatomical structure of the patient. [Anderl at Para. 0049 also teaches that another form of the data is current images from various modalities. Fig. 1A teaches that the images are images of the patient (an image of an anatomical structure of the patient).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove to merge/fuse patient data, send the data to a HMD, and have the HMD display the data as taught by Anderl, with the motivation of improving the quality of an operation (see Anderl at Para. 0073).

REGARDING CLAIM(S) 18
Claim(s) 18 is/are analogous to Claim(s) 5, respectively, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Heldreth et al. (U.S. Pre-Grant Patent Publication No. 2007/0015999) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203).

REGARDING CLAIM 7
Heldreth teaches the claim surgical method, comprising:
receiving, by a head-mountable device, an instruction by a wearer of the head-mountable device to select an aspect of surgical data of a patient obtained from a source of surgical data, [Para. 0014 teaches a system in the form of a heads-up display and user-worn computer which are collectively interpreted as a head-mounted device. Para. 0016, 0026, 0029 teaches that the system receives a request for additional patient data such as images or “patient condition data” (an aspect of surgical data) from a surgeon wearing the system. Para. 0018 teaches that the data is from x-rays, etc. (a source of surgical data). See also, Para. 0038.]
displaying the selected aspect of surgical data on a display of the head-mountable device; [Para. 0026, 0029 teaches that additional, requested data is displayed.]
receiving, by the head-mountable device, […] for access by the head-mountable device, [Para. 0038, etc. teaches that additional data is received for eventual display.]
[...];
displaying the […] on the display of the head-mountable device. [Para. 0038 teaches that additional data is displayed.]
receiving, by the head-mountable device, a second instruction by the wearer of the head-mountable device to select the additional surgical data available for access; and [Para. 0038 teaches that the surgeon interacts with the heads-up display to request additional patient data (second instruction).]
displaying the additional surgical data on the display of the head-mountable device; [Para. 0038 teaches that the requested data is displayed.]
[...].
Heldreth may not explicitly teach
an alert that additional surgical data is available 
displaying the alert
Higgins at Fig. 9, Para. 0030, 0031, 0106 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to generate an alert based on received patient data and to display the alert
an alert that additional surgical data is available [Higgins at Fig. 9, Para. 0030, 0031, 0106 generation of an alert by the server (the system of Heldreth) that indicates that additional physiological data (the additional data of Heldreth) is available for viewing.]  
displaying the alert [Higgins at Fig. 9, 0106 teaches that the alert (the displayed additional data of Heldreth) is displayed on a user device (the heads-up display of Heldreth).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Heldreth to generate an alert based on received patient data and to display the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).
	Heldreth/Higgins may not explicitly teach
the additional surgical data comprises at least one of a recommended trajectory for spinal implantation, dimensions of spinal anatomy, a distance from one pedicle to and adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; 
wherein the receiving of the instruction, the displaying of the selected aspect, the receiving of the alert, the displaying of the alert, the receiving of the second instruction, and the displaying of the additional data occur during performance of a spinal surgical procedure on the patient. 
von Jako at Para. 0029, 0031, 0042, 0047, 0048, 0055, 0066, Claim 1 teaches that is was known in the art of computerized healthcare, at the time of the invention, to display pedicle screw distance data and other data while a surgeon is performing spinal surgery 
the additional surgical data comprises at least one of a recommended trajectory for spinal implantation, dimensions of spinal anatomy, a distance from one pedicle to and adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; [von Jako at Para. 0042, 0047, 0048, 0055, 0066, Claim 1 teaches display of pedicle screw to pedicle screw distance data (a distance from one pedicle to and adjacent pedicle; the additional patient data of Haldreth corresponding to the alert of Higgins) while performing surgery. See also Para. 0051, 0052, 0059, etc. disclosing other portions of the claim.]
wherein the receiving of the instruction, the displaying of the selected aspect, the receiving of the alert, the displaying of the alert, the receiving of the second instruction, and the displaying of the additional data occur during performance of a spinal surgical procedure on the patient. [von Jako at Para. 0029, 0031 teaches display of data (the data of Haldreth/Higgins) while a patient is undergoing spinal implant surgery.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Heldreth having the generation of an alert based on received patient data and display of the alert of Higgins to display pedicle screw distance data and other data while a surgeon is performing spinal surgery as taught by von Jako, with the motivation of improving the availability of data to a surgeon during surgery which reduces procedure time and risk of infection (see von Jako at Para. 0006, 0007).

REGARDING CLAIM 9
Heldreth/Higgins/von Jako teaches the claimed surgical method of Claim 7. Heldreth/Higgins/von Jako further teaches
wherein the alert further comprises a notification that the source of surgical data has made additional surgical data available for access by the head-mountable device. [Heldreth at Para. 0016, 0026, 0029 teaches that the system receives a request for additional patient data such as images or “patient condition data” (one of which is interpreted as additional surgical data) from a surgeon wearing the system. Higgins at Fig. 9, Para. 0105, 0106 teach that the alert indicates that additional information (the additional patient data of Heldreth) in the form of physiological data may be selected for display from the alert.]

Claim(s) 10 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Heldreth et al. (U.S. Pre-Grant Patent Publication No. 2007/0015999) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203) in view of Farr (U.S. Pre-Grant Patent Publication No. 2010/0013910).

REGARDING CLAIM 10
Heldreth/Higgins/von Jako teaches the claimed surgical method of Claim 7. Heldreth/Higgins/von Jako may not explicitly teach
wherein the head-mountable device comprises a stereoscopic viewing device.
Farr at Para. 0030, 0038 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display patient data on a 3D stereo viewing device
wherein the head-mountable device comprises a stereoscopic viewing device. [Farr at Para. 0030, 0038 teaches a 3D stereo viewing device (the heads-up display of Heldreth) that displays patient data.]  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Heldreth having the generation of an alert based on received patient data and display of the alert of Higgins having the display of pedicle screw distance data and other data while a surgeon is performing spinal surgery of von Jako  to display patient data on a 3D stereo viewing device as taught by Farr, with the motivation of improving dexterity, accuracy, and reducing time of operation (see Farr at Para. 0007).

Claim(s) 15 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Gove (U.S. Patent No. 5,491,510) in view of Krier et al. (U.S. Pre-Grant Patent Publication No. 2006/0119621).

REGARDING CLAIM 15
Lemelson/Gove teaches the claimed surgical method of Claim 11. Lemelson/Gove may not explicitly teach
wherein the surgical data also comprises surgical parameter data collected from a surgical instrument.
Krier at Para. 0030 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display surgical data collected from an endoscope
wherein the surgical data also comprises surgical parameter data collected from a surgical instrument. [Krier at Para. 0030, 0031, 0034 teaches display of patient surgical images (surgical parameter data) collected from an endoscope camera.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove to display surgical data collected from an endoscope as taught by Krier, with the motivation of providing optimum patient treatment (see Krier at Para. 0005).

Claim(s) 20 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Gove (U.S. Patent No. 5,491,510) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203).

REGARDING CLAIM 20
Lemelson/Gove teaches the claimed surgical method of Claim 1. Lemelson/Gove further teaches
wherein the receiving of the selection, the transmitting of the instruction, the generating of the alert, and the transmitting of the instruction occur during performance of a [...] surgical procedure on the patient; [Lemelson at Para. 0062 teaches that the functionality of Lemelson occurs during an operation on a patient.]
the pre-surgical images data comprises pre-surgical [...] images of the patient of at least one of tissue, bone, nerves, and intervertebral disc material that is not visible to the wearer by eye such that the overlay provides visualization to the wearer of the at least one of tissue, bone, nerves, and intervertebral disc material that would otherwise not be visible; and [Lemelson at Para. 0068, 0071 teaches that displayed patient data includes prior patient images. Lemelson at Para. 0063, 0064 teaches that displayed patient data includes tissue or organs (also tissue).]
the instruction causes the display of the head-mountable stereoscopic viewing device to display the pre-surgical [...] images data overlaid on a [...] of the patient. [Lemelson at Para. 0068, 0071 teaches that displayed patient data includes prior patient images. Lemelson at Para. 0063, 0064 teaches that displayed patient data includes tissue or organs (also tissue). Lemelson at Fig. 6C, Para. 0062 teaches that displayed is displayed in a translucent mode such that the surgeon can view both the patient and the displayed data (interpreted as overlaid images).]
Lemelson/Gove may not explicitly teach
a spinal surgical procedure
spinal images
spinal images data overlaid on a spine
von Jako at Para. 0029, 0031, 0042, 0047, 0048, 0055, 0066, Claim 1 teaches that is was known in the art of computerized healthcare, at the time of the invention, to display pre-operative and intraoperative image data during spinal surgery
a spinal surgical procedure [von Jako at Para. 0029, 0031 teaches display of data (the data of Lemelson) while a patient is undergoing spinal implant surgery.]
spinal images [von Jako at Fig. 3, Para. 0065 teaches display of a patient’s pre-operative anatomy spinal images (the prior images of Lemelson).]
spinal images data overlaid on a spine [von Jako at Fig. 3, Para. 0065 teaches display of pro-operative (the prior images of Lemelson) and intraoperative (the current patient image data of Lemelson) spinal image data.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove to display pre-operative and intraoperative image data during spinal surgery as taught by von Jako, with the motivation of improving the availability of data to a surgeon during surgery which reduces procedure time and risk of infection (see von Jako at Para. 0006, 0007).

Claim(s) 21 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Gove (U.S. Patent No. 5,491,510) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011).

REGARDING CLAIM 21
Lemelson/Gove/von Jako teaches the claimed surgical method of Claims 1 and 20. Lemelson/Gove/von Jako further teaches
wherein the alert comprises a notification that [...] data is available for access by the head-mountable stereoscopic viewing device; [Lemelson at Para. 0090 teaches display of warning indicators (an alert) on the head mounted display.]
the [...] data comprises at least one of a recommended trajectory for spinal implant implantation, dimensions of spinal anatomy, a distance from one pedicle to an adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; [von Jako at Para. 0029, 0031 teaches display of data (the data of Lemelson) while a patient is undergoing spinal implant surgery.]
the method further comprises receiving, by the processor from the head-mountable stereoscopic viewing device, via the communication network, a request by the wearer of the head-mountable stereoscopic viewing device for the additional surgical data; and [Lemelson at Para. 0090 teaches that the surgeon selects vital signs (interpreted as the data corresponding to the warning indicator).]
the method further comprises transmitting to the head-mountable stereoscopic viewing device, via the communication network, a second instruction that causes the display of the head-mountable stereoscopic viewing device to display the additional surgical data. [Lemelson at Para. 0090 teaches that the vital signs are displayed.]
Lemelson/von Jako may not explicitly teach
that additional surgical data is available for access
Higgins at Fig. 9, Para. 0105, 0106 teaches that it was known in the art of computerized healthcare, at the time of the invention, to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert
that additional surgical data is available for access [Higgins at Fig. 9, Para. 0105, 0106 teach an alert that indicates that additional information (the warning of Lemelson) in the form of physiological data may be selected for display from the alert.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove having the display of pre-operative and intraoperative image data during spinal surgery of von Jako to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).

Claim(s) 22 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Gove (U.S. Patent No. 5,491,510) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of Saadat et al. (U.S. Pre-Grant Patent Publication No. 2011/0190772).

REGARDING CLAIM(S) 22
Claim(s) 22 is/are analogous to Claim(s) 21, thus Claim(s) 22 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21.
	Lemelson/Gove/von Jako/Higgins may not explicitly teach
the additional surgical data comprises an amount of intervertebral disc material that has been removed from the patient's spine during the performance of the spinal surgical procedure on the patient;
Saadat at Para. 0011, 0093, 0122 teaches that it was known in the art of computerized healthcare, at the time of the invention, to provide information regarding an amount of inter-vertebral tissue removed during a surgical procedure
the additional surgical data comprises an amount of intervertebral disc material that has been removed from the patient's spine during the performance of the spinal surgical procedure on the patient; [Saadat at Para. 0122 teaches confirming that a desired amount of tissue has been removed (the additional data of Higgins) during a tissue modification procedure. Saadat at Para. 0011, 0093 teaches that the tissue modification occurs during a spinal procedure that occurs between two adjacent vertebrae (i.e., a discectomy).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove having the display of pre-operative and intraoperative image data during spinal surgery of von Jako having the generation of an alert that indicates that additional information in the form of physiological data may be selected for display of Higgins to provide information regarding an amount of inter-vertebral tissue removed during a surgical procedure as taught by Saadat, with the motivation of reducing long term morbidity levels (see Saadat at Para. 0012).

Claim(s) 23, 24, and 26 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) in view of Gove (U.S. Patent No. 5,491,510) in view of Jackson (U.S. Pre-Grant Patent Publication No. 2007/0192960).


REGARDING CLAIM 23
Lemelson/Gove teaches the claimed surgical method of Claim 1. Lemelson/Gove further teaches
wherein the receiving of the selection, the transmitting of the instruction, the generating of the alert, and the transmitting of the instruction occur during performance of a [...] surgical procedure on the patient; [Lemelson at Para. 0062 teaches that the functionality of Lemelson occurs during an operation on a patient.]
the patient is on a bed; and [Lemelson at Fig. 2 teaches that the patient is on a table (interpreted as a bed).]
Lemelson/Gove may not explicitly teach
a spinal surgical procedure
the method further comprises causing, by the processor, the bed to move so as to position the patient in a desired position for the spinal surgical procedure;
wherein the desired position aligns a vertebra of the patient for a trajectory of lateral approach, and
the movement of the bed includes either actuating a motor operatively coupled to the bed or inflating and deflating a brace operatively coupled to the bed.
Jackson at Fig. 1, Para. 0004, 0012, 0069, 0070 teaches that it was known in the art of healthcare, at the time of the invention, to move an operating table via a motor during a spinal operation in order to align the patient’s spine for surgical access
a spinal surgical procedure [Jackson at Para. 0004 teaches that the patient positioning support structure is for spinal surgery.] 
the method further comprises causing, by the processor, the bed to move so as to position the patient in a desired position for the spinal surgical procedure; [Jackson at Para. 0012, 0069 teaches that the patient positioning support structure rotates and articulates to position the patient for surgery. Jackson at Fig. 1, Para. 0069 teaches that a controller (the processor of Lemelson) controls operation of the motor(s) and thus the bed.]
wherein the desired position aligns a vertebra of the patient for a trajectory of lateral approach, and [Jackson at Para. 0006 teaches that the patient positioning support structure may rotate the patient from prone to 90 degrees (i.e., on their side). Per Applicant’s Fig. 29A, 29B, and Spec. Para. 00221, orienting the patient on their side necessarily aligns the patient’s vertebra for a lateral approach.]
the movement of the bed includes either actuating a motor operatively coupled to the bed or inflating and deflating a brace operatively coupled to the bed. [Jackson at item 30, Fig. 1, Para. 0070 teaches a rotational motor that rotates the bed.]
The Examiner notes that “for a trajectory of lateral approach” is an intended use of the alignment that is not required to occur.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove to move an operating table via a motor during a spinal operation in order to align the patient’s spine for surgical access as taught by Jackson, with the motivation of improving patient outcomes during surgery and providing for easy patient positioning (see Jackson at Para. 0005, 0011).

REGARDING CLAIM(S) 24
Claim(s) 24 is/are analogous to Claim(s) 1 and 23, thus Claim(s) 24 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 23.

REGARDING CLAIM 26
Lemelson/Gove/Jackson teaches the claimed surgical method of Claims 1 and 24. Lemelson/Gove/Jackson further teaches
wherein the movement of the bed includes actuating the motor operatively coupled to the bed; [Jackson at item 30, Fig. 1, Para. 0070 teaches a rotational motor that rotates the bed.]
the motor is operatively coupled to a jig operatively coupled to the bed; and [Jackson at item 40, Fig. 4, 18, Para. 0071 teaches that a translation post (a jig, the examiner noting that there is no description in the as-filed disclosure as to what a “jig” must or must not entail) couples the motor to the bed.]
causing the bed to move includes actuating the motor and thereby causing the jig to move such that the bed at least one of translates and rotates in one or more of X, Y, and Z dimensions so as to position the patient in the desired position. [Jackson at item 30, Fig. 1, item 40, Fig. 4, 18, Para. 0070, 0071 teaches a rotational motor that rotates the bed via the translation post.]


Claim(s) 27 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) in view of Gove (U.S. Patent No. 5,491,510) in view of Jackson (U.S. Pre-Grant Patent Publication No. 2007/0192960) in view of Hand et al. (U.S. Pre-Grant Patent Publication No. 2002/0016994).

REGARDING CLAIM 27
Lemelson/Gove/Jackson teaches the claimed surgical method of Claims 1 and 24. Lemelson/Gove/Jackson may not explicitly teach
wherein the movement of the bed includes selectively inflating and deflating the brace operatively coupled to the bed.
Hand at item 88, Fig. 4, Para. 0021, 0030, 0031teaches that it was known in the art of healthcare, at the time of the invention, to move a bed utilizing an inflatable bladder 
wherein the movement of the bed includes selectively inflating and deflating the brace operatively coupled to the bed. [Hand at item 88, Fig. 4, Para. 0021, 0030, 0031 teaches that a bed (the bed of Lemelson/Jackson) is moved using bellows that inflate / deflate.]
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Hand with teaching of Lemelson/Gove/Jackson since the combination of the features in the references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Lemelson/Gove/Jackson or Hand. Providing a bellows system for further positioning a patient (as taught by Hand) does not change or affect the normal patient positioning and data display system of Lemelson/Gove/Jackson. Positioning the patient and displaying patient information during surgery would be performed the same way even with the addition of a bellows system for further positioning a patient (the Examiner noting that Hand also teaches rotating the patient). Since the functionalities of the elements in Lemelson/Gove/Jackson and Hand do not interfere with each other, the results of the combination would be predictable.
The Examiner notes that the subject matter of Claim 27 is optional because the option of an inflating/deflating brace was not taken in the rejection of Claim 24 (“either...or inflating and deflating a brace”); however, Hand has been cited for completeness.

Claim(s) 28 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) in view of Gove (U.S. Patent No. 5,491,510) in view of Jackson (U.S. Pre-Grant Patent Publication No. 2007/0192960) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of Saadat et al. (U.S. Pre-Grant Patent Publication No. 2011/0190772).

REGARDING CLAIM 28
Lemelson/Gove/Jackson teaches the claimed surgical method of Claims 1 and 24. Lemelson/Gove/Jackson further teaches
wherein the alert comprises a notification that [...] data is available for access by the head-mountable stereoscopic viewing device; [Lemelson at Para. 0090 teaches display of warning indicators (an alert) on the head mounted display.]
[...]; 
the method further comprises receiving, by the processor from the head-mountable stereoscopic viewing device, via the communication network, a request input to the head-mountable stereoscopic viewing device by the wearer of the head-mountable stereoscopic viewing device of for the [...] data; and [Lemelson at Para. 0090 teaches that the surgeon selects vital signs (interpreted as the data corresponding to the warning indicator).]
the method further comprises transmitting to the head-mountable stereoscopic viewing device, via the communication network, a second instruction that causes the display of the head mountable stereoscopic viewing device to display the [...data...]. [Lemelson at Para. 0090 teaches that the vital signs are displayed.]
Lemelson/Gove/Jackson may not explicitly teach
that additional surgical data is available for access
Higgins at Fig. 9, Para. 0105, 0106 teaches that it was known in the art of computerized healthcare, at the time of the invention, to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert
that additional surgical data is available for access [Higgins at Fig. 9, Para. 0105, 0106 teach an alert that indicates that additional information (the warning of Lemelson) in the form of physiological data may be selected for display from the alert.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove having the movement of an operating table via a motor during a spinal operation in order to align the patient’s spine for surgical access of Jackson to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).
Lemelson/Gove/Jackson/Higgins may not explicitly teach
the additional surgical data comprises an amount of intervertebral disc material that has been removed from the patient's spine during the performance of the spinal surgical procedure;
amount of intervertebral disc material
Saadat at Para. 0011, 0093, 0122 teaches that it was known in the art of computerized healthcare, at the time of the invention, to provide information regarding an amount of inter-vertebral tissue removed during a surgical procedure
the additional surgical data comprises an amount of intervertebral disc material that has been removed from the patient's spine during the performance of the spinal surgical procedure; [Saadat at Para. 0122 teaches confirming that a desired amount of tissue has been removed (the additional data of Higgins) during a tissue modification procedure. Saadat at Para. 0011, 0093 teaches that the tissue modification occurs during a spinal procedure that occurs between two adjacent vertebrae (i.e., a discectomy).]
amount of intervertebral disc material [Saadat at Para. 0122 teaches confirming that a desired amount of tissue has been removed (interpreted as the displayed data of Lemelson/Higgins).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the utilization of goggles to project an image of a patient onto a patient that allows the surgeon to change position while maintaining the image on the patient of Gove having the movement of an operating table via a motor during a spinal operation in order to align the patient’s spine for surgical access of Jackson to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert as taught by Higgins having the generation of an alert that indicates that additional information in the form of physiological data may be selected for display of Higgins to provide information regarding an amount of inter-vertebral tissue removed during a surgical procedure as taught by Saadat, with the motivation of reducing long term morbidity levels (see Saadat at Para. 0012).

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-5, 7, 9-13, 15-18, and 20-22, the Applicant has not provided any arguments with respect to these claims and the claims remain subject matter ineligible. Regarding Claim 23, 24, and 26-28 the Examiner has reconsidered the rejection in light of the present amendments and withdraws the rejection. The recitation of the rotation of the bed via control of a motor or inflating/deflating brace provides a practical application to the abstract idea. The Examiner suggests incorporating this feature into the remaining independent claims.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-5, 11-13, 15-18, and 20-25, the Examiner has considered Applicant’s arguments; however, a new grounds of rejection has been provided as necessitated by amendment.
Regarding the rejection of Claims 7, 9-10, the Examiner has considered the Applicant’s arguments but does not find them persuasive for the reasons stated in the Advisory Action dated 09 September 2021. A person having skill in the art would understand that display of alerts indicating that additional data is available during a surgical procedure would help lower the number of practitioners required to be present during an operation (remote or otherwise). This reduces costs. Further, a person having skill in the art would understand that increased speed realized by displaying alerts indicating that additional data is available (as opposed to manually having to check if data is available) would result fewer mistakes for practitioner having a greater number of patients than normal.    

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Lamb et al. (U.S. Pre-Grant Patent Publication No. 2014/0002492) which discloses a mixed reality HUD that allows a user to view a projected object from multiple perspectives.
Iaquinto (U.S. Pre-Grant Patent Publication No. 2006/0181482) which discloses a system that tracks eye movement in a HUD displaying X-ray images.      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626